Citation Nr: 0207232	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-17 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for an appendectomy scar.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from July 
1947 to June 1950.  This case originally came before the 
Board of Veterans' Appeals (the Board) on appeal from an 
August 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In January 2001, the Board remanded the case to the RO for 
additional development; the RO has now returned the case to 
the Board for appellate review.

It is noted that the appellant appealed the initial zero 
percent rating that was assigned to the appendectomy scar 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  Thus the issues on appeal are as set out on 
the title page.


FINDINGS OF FACT

1.  All available and relevant evidence necessary for 
disposition of the three issues on appeal has been obtained 
by the RO.

2.  The appellant's appendectomy scar disability is 
manifested by no subjective complaints of any symptomatology 
and no clinical findings of any tenderness, pain, ulceration 
or loss of function.

3.  The appendectomy scar disability does not present an 
unusual or exceptional disability picture.

4.  Competent medical evidence documenting the existence of 
any current diagnosis of gout is not of record.

5.  Service medical records contain no findings or diagnoses 
of hypertension, nor was any hypertension demonstrated within 
one year of separation from active duty.

6.  The appellant's current hypertension was first 
demonstrated many years after service and it is not 
etiologically related to any in-service occurrence or event.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
appendectomy scar disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)); Fenderson v. West 12 Vet. App. 
119 (1999).

2.  Gout was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620 
et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that entitlement to an initial compensable evaluation 
for the service-connected scar, status post appendectomy, is 
not warranted.  The Board further finds that entitlement to 
service connection for gout and hypertension is also not 
warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased initial rating for appendectomy scar.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of private medical records 
dated in 1999; the reports of VA treatment rendered from 1999 
to 2001; and the report of the VA medical examination 
conducted in July 2001.

Review of the service medical record reveals that the 
appellant underwent surgery to remove his appendix in June 
1948.  There were no complications as a result of that 
surgery.  Service connection for the appendectomy scar has 
been in effect since March 19, 1999, the date of the 
appellant's claim for service connection.

Review of the appellant's records from VA treatment rendered 
between 1999 and 2001 revealed that that appellant received 
treatment relating to his prostate, hypertension, COPD, 
possible rheumatoid arthritis and increased liver function 
tests; he mostly received routine check-up care.  However, 
there is no evidence that the appellant ever complained of, 
or was treated for, any problem with the appendectomy scar.  
Private medical records, dated in 1999, reveal that the 
appellant was treated for hypertension, prostate symptoms and 
a possible liver problem.  There is no indication that he 
received treatment for complaints relating to the 
appendectomy scar.

The appellant underwent a VA medical examination in July 
2001.  He complained of excess gas and flatulence, but denied 
any complaints concerning the appendectomy scar.  The 
examiner observed a scar on the appellant's lower border of 
the right lateral rectus muscle and described it as a 
vertical scar measuring two inches by one-quarter inch.  The 
examiner also stated that this scar was not tender, not 
adherent and of normal texture.  The examiner stated that 
there was no ulceration or breakdown of skin or any elevation 
or depression of the scar.  There was no underlying tissue 
loss and no inflammation, edema, or keloid formation.  The 
color of scar compared to normal areas of skin was described 
as normal.  The examiner further stated that there was no 
disfigurement or limitation of function caused by the 
appendectomy scar.  The examiner rendered a diagnosis of 
status post appendectomy in 1948 with normal scar.  The 
examiner remarked that the appellant's excessive gas 
formation is an intraabdominal process and stated that the 
appendectomy was performed easily and without complications.  
The examiner further noted that the appellant had remained 
asymptomatic until three years before the examination and 
opined that there was no reason to attribute the appellant's 
excessive gas and flatulence to the appendectomy scar or to 
the appendicitis and appendectomy the appellant had had in 
service.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

In that regard, the Board notes that the noncompensable 
rating for the appendectomy scar at issue in this case has 
been in effect since the day service connection was first in 
effect.  Therefore, the Board concludes that, for the entire 
time period in question, the RO has considered the zero 
percent rating for the appendectomy scar disability in issue 
to be proper.  The issue before the Board then is taken to 
include whether there is any basis for staged ratings at any 
pertinent time, to include whether a current increase is in 
order.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar that is poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Diagnostic Code 7805 provides that other scars are 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes 
that the RO has evaluated the appellant's appendectomy scar 
under Diagnostic Code 7805.

Review of the medical evidence of record does not reveal that 
the appellant has sought recent treatment for the 
appendectomy scar.  After comparing the record as a whole 
with the applicable rating criteria, the Board is compelled 
to find that there is no basis for a compensable rating at 
any time.  There is simply no objective evidence to support 
the appellant's contentions concerning the severity of this 
disability.  

In particular, the appellant's appendectomy scar does not 
currently exhibit any symptomatology.  There is no indication 
that the appendectomy scar is a superficial scar that is 
poorly nourished with repeated ulceration.  There is no 
indication that the appendectomy scar is tender or painful on 
objective demonstration.  There is no indication that the 
appendectomy scar limits the function of any of the 
appellant's organs or other body parts.  Therefore, a 
compensable evaluation is not available for the scar based on 
symptomatology or limitation of function.  See 38 C.F.R. 
§ 4.14.

Without a showing of a poorly nourished superficial scar with 
repeated ulceration, a compensable rating is not warranted 
under Diagnostic Code 7803.  Furthermore, without a finding 
of a superficial tender or painful scar on objective 
demonstration, a compensable evaluation is not assignable 
under Diagnostic Code 7804.  In addition, without a showing 
that the service-connected appendectomy scar limits some 
function, a compensable rating under Diagnostic Code 7805 
cannot be awarded.  

Thus, none of the pertinent Diagnostic Codes provide a basis 
for an increased (compensable) rating for the appendectomy 
scar.  Accordingly, the rating schedule does not provide a 
basis for an initial compensable evaluation for this 
appendectomy scar disability given the essentially negative 
examination findings in this case.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, Diagnostic Codes 7803, 7804, and 7805.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned zero percent evaluation for the 
appendectomy scar disability at issue may be granted when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected appendectomy scar disability presented such an 
unusual or exceptional disability picture at any time between 
March 19, 1999 and the present as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  There is no competent medical evidence 
of record that establishes that the appellant suffers from 
any symptoms related to the appendectomy scar that could have 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service- connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are diagnostic 
codes that provide for higher (compensable) ratings for a 
scar disability, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
appendectomy scar.  The appellant has not offered any 
objective evidence of any medical treatment for this 
disability, nor has he produced any documentation of any 
symptoms due to the appendectomy scar so as to render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that the 
assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).

Because this is an appeal from the initial rating for the 
appendectomy disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

II.  Service connection for gout and hypertension.

The appellant contends that he currently suffers from both 
gout and hypertension that are related to his active service, 
and that service connection for gout and for hypertension is 
therefore warranted.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A.  Gout claim.

The medical evidence does not establish any current diagnosis 
of gout or any findings in service or post-service of any 
chronic gout condition.  Review of the service medical 
records reveals that the appellant underwent a separation 
medical examination in June 1950; the associated report of 
medical history contains no mention of any gout or foot 
condition.  On physical examination, the appellant's physical 
condition was found to be normal and there were no findings 
related to gout.  The first mention of gout occurred in March 
1999, when the appellant submitted a VA Form 21-526 in which 
he claimed service connection for gout of the left foot that 
he indicated was first diagnosed in June 1994.  Review of the 
appellant's VA treatment records, dated between 1999 and 
2001, does not reveal any complaints of, or treatment for, 
gout of the left foot or otherwise.  The private medical 
evidence of record covers the period from February 1977 to 
August 1999.  While the appellant was treated on multiple 
occasions for various complaints, not once was a diagnosis of 
gout ever rendered, nor were any findings of a chronic gout 
condition ever made.

Thus, none of the claims file records contain medical 
evidence showing any post-service diagnosis of gout.  Hence 
the evidence cannot establish a causal connection between 
this claimed disability and service because there is no 
current diagnosis of the condition.

The Board notes that the written statements of the appellant 
that he suffers from gout that is causally connected to his 
Army service are not probative as there is no evidence in the 
record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Upon review of the record, the Board finds that there is no 
competent medical evidence of the existence any gout or 
chronic gout condition during or subsequent to service.  In 
the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of gout or any findings of chronic 
gout, the Board concludes that the appellant's claim for 
service connection for such is denied.

B.  Hypertension claim.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.

Review of the appellant's service medical records reveals 
that he had a blood pressure of 146/88 during his July 1947 
entrance examination.  There was no diagnosis of, or 
treatment for, hypertension in the service medical records.  
On physical examination for separation in June 1950, normal 
cardiovascular findings were recorded; the appellant's blood 
pressure was 130/80 at that time.

The evidence of record reveals that the appellant was treated 
for hypertension by private physicians post-service.  The 
earliest documented instance of hypertension occurs in a 
doctor's note dated in February 1977.  The appellant 
thereafter received continued treatment for hypertension.

In the VA Form 21-526 the appellant submitted in March 1999, 
he claimed service connection for hypertension that he 
indicated was first diagnosed in June 1955.  However, the 
appellant has not identified the health care provider from 
whom he received the diagnosis of, and/or treatment for, 
hypertension at that time.

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that any 
hypertension had its onset during the appellant's active 
duty.  No hypertension was noted in-service or at the time of 
separation.  There is no medical documentation until 1977 
that the appellant had abnormally high blood pressure 
readings and/or was diagnosed with any kind of hypertension.  
He himself has stated that the onset of his hypertension was 
in June 1955- five years after his separation from service.  
There is no competent objective clinical evidence of 
hypertension to a compensable degree within one year of the 
appellant's separation from service.  Nor is there any 
competent objective medical opinion that the appellant's 
current hypertension is related to his period of active 
service.

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
hypertension and his military service.  While the appellant 
has asserted that his current hypertension had its onset 
during service, his assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, it is not shown that his 
current hypertensive disease is proximately due to, the 
result of, or aggravated by service or by a service-connected 
disease or injury.  In this regard it is noted that service 
medical records are negative for abnormal blood pressure 
readings or a diagnosis of hypertensive disease.  There is no 
medical opinion of record etiologically relating any aspect 
of the appellant's current cardiac disease, including 
hypertension, to any in-service occurrence or event.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for hypertension.  As such, the evidence is 
insufficient to support a grant of service connection for 
hypertension.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's service connection claims.  Since the 
preponderance of the evidence is against both of these 
service connection claims, the benefit of the doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

III.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

In this case, the Board finds that there has been substantial 
compliance with the notice and assistance provisions of the 
VCAA and its implementing regulations, published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
rating decision, the Statement of the Case (SOC) and the 
Supplemental Statement of the Case (SSOC) notified the 
appellant and his representative of the evidence necessary to 
substantiate the three claims, the evidence that had been 
received, and the evidence to be provided by the claimant.  
Furthermore, the RO sent the appellant a VCAA notification 
letter in April 2001, and the January 2002 SSOC provided the 
appellant with the text of 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  All relevant Federal records have been obtained, 
including VA records and service medical records.  The 
evidence of record includes private medical records as well.  
As noted by the appellant's representative in the VA Form 21-
4138 submitted to the RO in June 2001, the RO sent the 
appellant a VCAA notification letter; the representative 
further stated that the appellant understood the evidence VA 
needed to support the claims, the evidence that VA would 
attempt to obtain, what evidence was already of record and 
what evidence he needed to furnish in connection with the 
claim.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Entitlement to an initial compensable evaluation for the 
appendectomy scar disability is denied.

Service connection for gout and hypertension is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

